                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
DCP/WPC                                           271 Cadman Plaza East
F. #2020R00508                                    Brooklyn, New York 11201


                                                  January 21, 2021

By ECF and Fedex
Sabrina Shroff, Esq.
44 Gramercy Park
Apt. #7a
New York, NY 10010

              Re:    United States v. Colinford Mattis
                     Criminal Docket No. 20-203 (BMC)

Dear Ms. Shroff:

              I serve as one of the government filter counsel in the above-referenced matter.
Enclosed is a USB drive containing additional discoverable material produced in accordance
with Rule 16 of the Federal Rules of Criminal Procedure. This supplements the disclosure of
Rule 16 discovery previously produced to the defendant.

               The enclosed USB drive contains a database with the contents of the
defendant’s Apple iPhone, which was searched pursuant to a search warrant. We understand
that the government attorneys appearing on the defendant’s case (the “Prosecution Team”)
provided you with a copy of the defendant’s iPhone which did not contain potentially
privileged materials. The database contained in the enclosed USB drive includes all items
extracted from the iPhone, including those withheld from the Prosecution Team. Please feel
free to contact me, if you have any questions.

                                                  Very truly yours,

                                                  SETH D. DUCHARME
                                                  Acting United States Attorney

                                           By:    /s/ William P. Campos
                                                  William P. Campos
                                                  Assistant U.S. Attorney
                                                  (718) 254-6104

Enclosure (by Fedex only)
